Citation Nr: 1234999	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected low back disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Appeals (VA).

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lay statements and the Veteran's testimony note that the Veteran experienced severe snoring and breathing stoppage during his sleep in service.  

2.  The Veteran has a current diagnosis of obstructive sleep apnea, and an uncontroverted opinion from a doctor who is board certified in sleep medicine relates the snoring and breathing stoppage noted in service to the current sleep apnea.  

3.  The Veteran has a current diagnosis of left hip arthritis, and he is also service connected for a disability of the lumbar spine. 

4.  The service treatment records show that the Veteran sustained a left hip injury approximately one year prior to discharge from service, but a left hip disability was not noted on the discharge examination or history. 

5.  Two private medical opinions from doctors who have treated the Veteran's left hip disability state that this disability is etiologically related to his service connected lumbar spine disability; and while a December 2009 VA examiner did not find such a relationship, the examiner did suggest that a portion of the left hip arthritis began during active service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A left hip disability was incurred due to active service or as secondary to a service connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has experienced sleep apnea since he was in active service.  He argues that he has snored and had stoppage of breathing in his sleep since the late 1970s, and that these are symptoms of his sleep apnea.  The Veteran notes that he has witnesses to his symptoms in services and a medical opinion that relates his current disability to active service.

The Veteran also contends that he has developed a left hip disability as a result of his service connected low back disability.  He believes that his low back disability resulted in a change of gait, which adversely affected the left hip and eventually led to the development of his current disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002), see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Sleep Apnea

The record clearly establishes that the Veteran has a current diagnosis of sleep apnea.  A March 2012 letter from W.S., M.D. notes that he has treated the Veteran for sleep apnea since 2000.  Treatment records to include sleep studies dating from 2000 to the present have been obtained from Dr. W.S. which confirms this diagnosis.  Therefore, the Veteran has met the first element for service connection, which is medical evidence of a current disability.  

A review of the Veteran's service treatment records is negative for complaints or diagnoses relating to sleep apnea.  This disability was not noted on the June 1980 discharge examination, and the Veteran answered "no" to a history of frequent trouble sleeping on a Report of Medical History obtained at that time.  

However, the Veteran has submitted March 2010 lay statements from F.L.D. and D.H.K. who say they were stationed with the Veteran in Okinawa from 1974 to 1975.  They report that the Veteran would snore so loudly that it would interfere with the sleep of others.  In addition, they note that their families would attend a church camp in the summer with the Veteran and his family, and that the men at the camp would all sleep in the same room.  The Veteran was noted to snore and stop breathing in his sleep, and as the others did not realize that this was a medical problem they would tease him about these symptoms.  The wives of these two men also submitted statements recalling that the Veteran was known to have these symptoms by the families when they were at church camp in Okinawa.  

In addition, a February 1985 medical record from the Veteran's family physician, Dr. D.M.M., notes that the Veteran was having a terrible time with snoring, which made his wife very unhappy.  There was no daytime somnolence suggestive of sleep apnea.  

June 2000 records from Dr. W.S. show that the Veteran was referred for evaluation of possible obstructive sleep apnea.  He was noted to snore loudly and to have been observed by his wife to stop breathing.  The subsequent records show that the Veteran underwent two sleep studies and, as noted above, the resulting diagnosis was sleep apnea.  The remaining treatment records from Dr. W.S. show continuing treatment for sleep apnea with a nasal CPAP machine.  VA treatment records from 2009 to 2010 also note the use of the CPAP machine for sleep apnea.

In a June 2009 examination report from Dr. W.S., the assessment was obstructive sleep apnea.  The doctor opined that it was more likely than not that the Veteran had sleep apnea from 1959 and beyond.  No sleep labs were available then and sleep apnea did not begin to be diagnosed until the 1980s.  

In the March 2012 letter from Dr. W.S., he explained that while there are several types of sleep apnea, the most common type was obstructive sleep apnea which occurred when the patient's throat muscles intermittently relax and block the airway during sleep.  The most noticeable sign or symptom of this type of apnea is snoring.  The doctor noted that this type of snoring had been described by the Veteran's spouse and friends dating back to the 1970s.  Therefore, it was his professional opinion that it is as likely as not that the Veteran's obstructive sleep apnea began while he was on active duty.  The diagnosis was unlikely to have been made at that time since sleep labs were not widely available in the 1970s.  In fact, there were no sleep labs available in the area in which the Veteran lives until 1985.  This opinion was based on review of the clinical records, lay statements, and information gathered from medical journals.  The doctor noted that he was board certified in sleep medicine.  

The Board finds that entitlement to service connection for sleep apnea is supported by the evidence.  Although the service treatment records are negative for evidence of this disability, the Veteran has submitted four lay statements, including two who were witnesses to his snoring and breathing problems during active service.  The Veteran also testified that he was noted to have snoring problems during service.  The credibility of these statements is buttressed by the February 1985 medical record in which the Veteran's wife noted a snoring problem.  This was recorded well over a decade before the Veteran submitted his claim for sleep apnea.  Finally, the Board notes that the Veteran's current treating physician has opined that the snoring in service was a symptom of sleep apnea, and further opined it was more likely than not the sleep apnea began during service.  The Board notes that the February 1985 record apparently considered the possibility of sleep apnea, but the inquiry ended when the Veteran did not have complaints of daytime somnolence.  However, this record was from the Veteran's family doctor and not Dr. W.S., who is the sleep specialist.  As noted by Dr. W.S., sleep labs were not common at that time, and the first one in the Veteran's area did not arrive until that same year.  As the reports of the symptoms of snoring and stoppage of breathing in service are credible and as they are symptoms that a lay person is competent to report, and as the only medical opinion of record is from a Board certified sleep specialist that relates the sleep apnea to active service based on these symptoms, the second and third elements for service connection have been met.  Therefore, entitlement to service connection for sleep apnea has been established.  


Left Hip

The Veteran argues that his left hip disability has developed secondary to his service connected low back disability.  He also notes that he suffered a left hip injury toward the end of his active service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The record shows that March 2008 VA X-ray studies demonstrate that the Veteran has moderate left hip osteoarthritis.  A December 2009 VA examination of the joint also resulted in a diagnosis of degenerative joint disease of the left hip.  Therefore, the first requirement for service connection, which is a diagnosis of a current disability, has been met.  

At this juncture, the Board notes that if degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service treatment records shows that the Veteran fell and injured his hip in July 1979.  No further details were recorded, and no follow up treatment was indicated.  The June 1980 separation examination was negative for a left hip disability, and the Veteran denied all relevant history on the Report of Medical History obtained at that time.  

The initial post service evidence of a left hip disability is found in private medical records from A.S., M.D., dating from 2006 and 2007.  The impression was left hip arthritis which was confirmed on X-ray study. 

The Veteran's family doctor, Dr. D.M.M., submitted a statement regarding the Veteran's left hip disability in January 2010.  This doctor stated that the Veteran suffers from arthritis of the left hip as well as degenerative joint disease and degenerative disc disease of the lumbar spine, both of which affect his gait pattern.  He opined that it was as likely as not that the hip condition was directly related to the lumbar spine disability. 

At the VA examination of the Veteran's joints in December 2009, he denied having any injuries to the hip or pain during service.  He said that the pain began in 2005, and that the onset of the symptoms was slow and gradual.  The Veteran denied having sustained a left hip injury after service.  Following examination, the diagnoses included degenerative joint disease of the left hip.  The examiner, after noting that the claims folder had not been provided for review, opined that it was less likely than not that the Veteran's left hip arthritis had any connection to the service connected lumbar back disability.  The reason for this opinion was that these were separate disease entities.  The examiner believed the gait alteration was actually due to the left hip arthritis.  There was no good clinical data to suggest that a low back condition, which is a more proximal condition, affected a distal joint like a hip.  The examiner believed that the left hip arthritis had been facilitated by being overweight, that the majority of the arthritis had occurred to the left hip over the last 29 years since military discharge, and that this arthritis was independent of the lumbar spine condition.  

In a March 2012 letter, M.S.D., M.D. notes that he has treated the Veteran for degenerative joint disease of the left hip for approximately one year since the death of the Veteran's previous physician.  It was his professional opinion that it was as likely as not that the Veteran's osteoarthritis of the left hip was secondary to his service connected lumbar spine disability.  The rationale for this opinion was that the lumbar spine condition may have caused him to alter his gait, which would affect his walk.  The change in locomotion would have placed undue stress on the left hip joints, possibly causing the early onset of arthritis.  The opinion was based on an extract of the clinical records.  

The Board notes that questions of medical causation are complex questions that are best addressed by experts.  In this case, there are three opinions that address the matter at hand.  

The December 2009 VA examiner opined that the left hip disability was not related to the service connected lumbar spine disability.  The reason for this opinion was that these were different disease entities, and that a proximal condition like a back disability would not affect a distal joint like the knee.  However, this opinion is flawed for two reasons.  First, the examiner noted that he did not have the claims folder.  While this may or may not have affected the opinion as to secondary service connection, the Board must also consider whether or not the left hip disability is directly due to service.  The failure to review the claims folder led to the examiner having an inaccurate history of the Veteran's disability in that he failed to note that the Veteran had sustained a left hip injury approximately one year before discharge.  The second reason that the opinion is flawed is that it states the "majority" of the arthritis had occurred to the left hip over the last 29 years since military discharge.  However, if any of the arthritis and not just the "majority" of it occurred during service or within the one year presumptive period following service, then service connection is warranted.  

The other two opinions are from the Veteran's private doctors, and each of these opinions relates the left hip disability to the service connected lumbar spine disability.  Dr. D.M.M. stated that at least part of the Veteran's change in gait pattern was the result of his back disability.  The Veteran's current doctor, M.S.D., found that it was as likely as not that the left hip disability was the result of the service connected lumbar spine disability.  Therefore, given that the one negative opinion against the Veteran's claim also appears to suggest that part of the Veteran's arthritis began during service, and as there are two private opinions that were formulated with access to the medical records and that relate the left hip disability to the service connected spine disability, the evidence is at least in equipoise, and service connection for arthritis of the left hip is warranted. 


ORDER

Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for a left hip disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that the 20 percent evaluation initially assigned to his service connected degenerative disc disease and degenerative joint disease of the lumbar spine is inadequate to reflect the impairment that results from this disability.  

The Veteran testified at the May 2012 hearing that he has been undergoing treatment for his back disability from his family doctor, Dr. M.S.D.  These records are not in the claims folder.  An attempt must be made to obtain these records. 

Also, the Veteran testified that much of the information in the December 2009 VA examination was incorrect, including his weight and how far he could walk.  The Board also notes that the Veteran has not been afforded a VA examination since December 2009.  The Board observes that this examination will be three years old before the attempt to obtain the private records identified at the hearing will be completed.  Therefore, the Veteran should be scheduled for a new VA examination of his lumbar spine disability in order to ascertain the current level of impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private sources of treatment for his service connected lumbar spine disability.  After receiving any necessary permission from the Veteran, obtain these records and associate them with the VA record.  This should include an attempt to obtain the records from Dr. M.S.D. 

2.  Obtain all VA treatment records regarding treatment of the Veteran's service connected lumbar spine disability and associate them with the record. 

3.  The Veteran should be afforded a VA examination of his service connected lumbar spine disability to determine the current impairment produced by this disability.  The claims folder must be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.  The range of motion must be recorded in degrees for all movements necessary to evaluate this disability.  Any additional limitations due to pain, weakness, incoordination or excess fatigability after repetitive use should also be noted in terms of additional limitation of motion as measured in degrees.  Any neurological complaints should be noted, and the examiner must state whether it is as likely as not that each neurological complaint is related to the service connected lumbar spine disability. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


